Exhibit 10.42

 

SEPARATION AGREEMENT

AND

GENERAL RELEASE

 

 

RECITALS

 

WHEREAS, Fossil Partners, L.P. (“Fossil” or the “Company”) currently employs
Harold Brooks (“Executive,” “you” or “I”) and you serve as President of the
Fashion Watch Division of Fossil, Inc.

 

WHEREAS, Executive’s employment with Fossil and/or any of its affiliates, as an
officer, employee or in any other capacity, shall terminate effective as of
5:00 p.m. on December 29, 2007, unless his employment from the Company is
earlier terminated as provided herein.

 

WHEREAS, the parties agree that Executive’s separation from employment is the
result of a mutual agreement between Executive and Fossil.

 

WHEREAS, Executive has agreed to provide Fossil with a general release of claims
as contained herein and in the Supplemental General Release Agreement, which is
attached hereto and incorporated herein by reference as Exhibit A (the
“Supplemental Release”).

 

Now, therefore, Executive and Fossil hereby agree to enter into this Separation
Agreement and General Release (“Agreement”) setting forth their respective
obligations related to Executive’s separation as follows:

 

I.                                         Separation of Employment

 

A.            Executive shall resign as an employee, executive, officer,
director or manager of Fossil and, to the extent such a relationship exists, if
at all, all entities affiliated with Fossil, in each case effective as of
5:00 p.m. on December 29, 2007.  The time period between the Effective Date of
this Agreement (as defined in Section IV(O)) and December 29, 2007 shall be
defined as the “Transition Period.”  During the Transition Period, Executive
shall continue to devote his full time efforts to the faithful performance of
his duties on behalf of Fossil.  Executive shall not engage in additional
gainful employment of any kind or undertake any role or position, whether or not
for compensation, with any person or entity prior to his resignation from Fossil
on December 29, 2007.

 

B.            During the Transition Period, Executive shall have no authority to
bind Fossil or any related entity to any material contracts unless he receives
the prior express written permission of the Chief Executive Officer of Fossil.

 

 

EMPLOYEE’S  INITIALS

 

 

 

1

--------------------------------------------------------------------------------


 

C.            On December 31, 2007, Executive shall sign and deliver to Fossil
the Supplemental General Release Agreement, which is attached hereto and
incorporated herein by reference as Exhibit A.  Should Executive fail to sign
and deliver the Supplemental Release on December 31, 2007, he shall be in
material breach of this Agreement.  In the event of a breach of this
Section I(C) of the Agreement, Fossil shall be entitled to sue for all available
legal and/or equitable remedies which may be available, including, but not
limited to, an order of specific performance from a court of competent
jurisdiction requiring the Executive to sign and deliver the Supplemental
Release to Fossil and Executive hereby consents to the entry of such an order.

 

II.                                     Special Compensation and Benefits

 

                In consideration for Executive’s release of claims, as well as
his other promises contained herein, Fossil agrees to provide Executive with the
following benefits:

 

A.            During the Transition Period, Fossil will pay Executive his
regular monthly base salary, less standard withholding and applicable
deductions, payable in accordance with Fossil’s normal payroll practices.

 

B.            During the Transition Period, Fossil will continue Executive’s
current election of benefits for him and his family at the current level of
premium contribution between Fossil and Executive.  After December 29, 2007, all
such benefits shall terminate.  Thereafter, Executive will be entitled to elect
COBRA continuation of insurance benefits for him and his family at his own
expense.

 

C.            Fossil agrees to pay Executive the gross amount of One Hundred
Forty Thousand and NO/100 Dollars ($140,000.00) (less applicable withholding
amounts) as severance pay (“Severance Pay”) within ten (10) days of the
execution of this Agreement by you.

 

D.            Fossil agrees to pay to Executive pay all of Executive’s earned,
but unused, benefit days through December 29, 2007.

 

                Executive understands and agrees that the compensation recited
in this Section II constitutes the full compensation and benefits from Fossil to
Executive under this Agreement, and further agrees no other payments are due to
Executive, except those provided in the Supplemental Release.

 

III.                                 General Release

 

In return for the special compensation and benefits referenced in this
Agreement, I, Harold Brooks, agree to the following:

 

A.            I agree, on behalf of myself and all of my heirs or personal
representatives, to release Fossil and Fossil, Inc. and their parent companies,
subsidiaries, all affiliates of each, predecessors and successors, and all of
their present or former officers, trust managers, directors, managers,
representatives, employees, agents, attorneys, employee benefit programs, and
the trustees, administrators, fiduciaries and insurers of such

 

 

EMPLOYEE’S  INITIALS

 

 

2

--------------------------------------------------------------------------------


 

programs (collectively the “Released Parties”), from any and all claims for
relief of any kind, whether known to me or unknown, which in any way arise out
of or relate to my employment at Fossil or any of the Released Parties, the
separation of my employment at Fossil or any of the Released Parties, any
agreements between Fossil or any of the Released Parties and me, and concerning
events occurring at any time up to the date of this Agreement, including, but
not limited to, any and all claims of discrimination or retaliation of any kind,
and any contractual, tort or other common law claims.  This release, settlement
and waiver includes all such claims, whether for breach of contract,
quasi-contract, implied contract, quantum meruit, unjust enrichment,
compensation, deferred compensation, equity interest, any tort claims, any and
all claims under any applicable federal laws, including, but not limited to, the
Age Discrimination in Employment Act, as amended, Title VII of the Civil Rights
Act of 1964, as amended, the Civil Rights Act of 1991, 42 U.S.C. § 1981, the
Americans with Disabilities Act, as amended, the Equal Pay Act, as amended, the
Worker Adjustment and Retraining Notification Act, the Employee Retirement
Income Security Act of 1974, as amended, the Family and Medical Leave Act, as
amended, the Fair Labor Standards Act, as amended, the Sarbanes-Oxley Act, or
under any applicable state or local laws or ordinances or any other legal
restrictions on Fossil’s or the Released Parties’ rights, including, but not
limited to, the Texas Commission on Human Rights Act and Section 451 of the
Texas Labor Code.

 

B.            I further agree not to file a suit of any kind against Fossil or
any of the Released Parties relating to my employment at Fossil or any of the
Released Parties, the separation thereof, any agreements between Fossil or any
of the Released Parties and me, or to participate voluntarily in any
employment-related claim brought by any other party against Fossil or any of the
Released Parties.  Even if a court rules that I may file a lawsuit against
Fossil or any of the Released Parties arising from my employment at Fossil or
any of the Released Parties, or the separation thereof, I agree not to accept
any money damages or any other relief in connection with any such lawsuit.  I
understand that this Agreement effectively releases and waives any right I might
have to sue Fossil or any of the Released Parties for any claim arising out of
my employment at Fossil or any of the Released Parties, any agreements between
Fossil or any of the Released Parties and me, or the separation of my
employment.

 

However, this release does not waive my rights to enforce this Agreement.  In
addition, this release does not give up my rights, if any, to COBRA benefits
under Fossil’s standard benefit programs applicable to me.  Further, this
release does not waive my rights to vested equity interests, vested 401(k) or
pension monies, my final paycheck, or reimbursement of any outstanding business
expense amounts (in accordance with Fossil’s existing reimbursement policies). 
In this regard, any awards made to me under any Fossil equity plans, including,
but not limited to, the 2004 Long-Term Incentive Plan and the 2002 Restricted
Stock Plan, shall be subject to the terms and conditions of the applicable plan
and award agreements and documents.

 

C.            I further agree to execute the Supplemental Release attached
hereto as Exhibit A on December 31, 2007 and immediately deliver it to Fossil.

 

 

EMPLOYEE’S  INITIALS

 

3

--------------------------------------------------------------------------------


 

IV.                                Non-Disclosure, Non-Solicitation and Other
Provisions

 

In return for the special compensation and benefits referenced in this
Agreement, I, Harold Brooks, agree to the following:

 

A.            While I understand that I have had such an obligation since I
began my employment with Fossil or any of the Released Parties, I confirm that,
during my employment, I will not divulge to any person, directly or indirectly,
except Fossil or its officers and agents or as reasonably required in connection
with my duties on behalf of Fossil, or use, except on behalf of Fossil, any
Confidential Information (as defined below) acquired by me during my
employment.  I further agree that I will not, at any time after my employment
has ended, use or divulge to any person, directly or indirectly, any
Confidential Information, or use any Confidential Information in subsequent
employment of any nature.  As used herein, “Confidential Information” shall mean
the trade secrets, proprietary information and/or confidential information
relating to Fossil’s business, its customers and its methods of doing business,
regardless of the form or format of the information, and includes, but is not
limited to, any and all information regarding Fossil’s prospective and current
customers and suppliers, client lists, client contacts, client references, all
inventions and related proprietary rights, computer hardware, computer programs
and applications, operations, budgets, pricing structures, commission
structures, financial statements, projections and other financial information of
Fossil, billing and collection practices, personnel information, inventories and
product selection, research, development, design documents, drawings, plans,
specifications, processes, formulas, current and proposed products,
merchandising techniques, marketing strategies, promotional plans, sales plans,
proposed ventures or transactions and other business plans of Fossil.  The
protection of the Confidential Information against unauthorized disclosure or
use is of critical importance to Fossil.  If I am subpoenaed, or otherwise
required by law to testify concerning Confidential Information, I agree to
notify Fossil upon receipt of a subpoena, or upon belief that such testimony
shall be required.

 

B.            I agree that during my employment, and for a period of twenty-four
(24) months following the termination of my employment with Fossil (for whatever
reason), that neither I nor any individual, partner(s), limited partnership,
corporation or other entity or business with which I am in any way affiliated,
including, without limitation, any partner, limited partner, director, officer,
shareholder, employee, or agent of any such entity or business, will
(i) request, solicit, induce or attempt to influence, directly or indirectly,
any employee of Fossil to terminate their employment with Fossil, or (ii) employ
or hire any person who as of the date of this Agreement was, or after such date
is or was, an employee of Fossil.  For purposes of this paragraph, “Fossil”
shall include Fossil and Fossil, Inc. and their parent companies, subsidiaries,
and affiliates existing now or during the said twenty-four month period.

 

C.            I understand and agree that Fossil shall have the right to
terminate this Agreement, my employment, the benefits provided in Section II
above and/or sue me for breach of this Agreement, if I violate the provisions of
Section IV(A) or (B), or otherwise fail to comply with this Agreement.  I
further acknowledge that but for my agreements to comply with my obligations
described in this Section IV, as well as this Agreement,

 

 

EMPLOYEE’S  INITIALS

 

 

4

--------------------------------------------------------------------------------


 

Fossil would not provide me with the compensation, benefits and consideration
set forth in Section II.

 

D.            I agree that upon the termination of my employment with Fossil, I
shall not remove or take with me, but will leave with Fossil or return to
Fossil, all Confidential Information, work product, records, files, data,
memoranda, reports, price lists, documents and other information, in whatever
form (including on computer disk), and any copies thereof, relating to the
Confidential Information, or if such items are not on the premises of Fossil, I
agree to return such items immediately upon my termination or at any time upon
the request of Fossil.  I acknowledge and agree that all such items are and
remain the property of Fossil.

 

E.             I agree not to make any statements that disparage the reputation
of Fossil or any of the Released Parties, their businesses or their products
and/or services.  I further agree not to take any action to interfere with or
damage Fossil’s relationship with its suppliers, vendors, customers and/or
clients.  I agree that any breach or violation of this non-disparagement and
non-interference provision shall entitle Fossil to terminate this Agreement, my
employment, the benefits provided in Section II above and/or sue me on this
Agreement for the immediate recovery of any damages caused by such breach.

 

F.             I understand and agree that my current medical and dental
benefits will end on December 29, 2007.  I understand and agree I will have the
option to elect to continue my medical insurance coverage subsequent to
December 29, 2007, at my expense, as provided by applicable law (COBRA).

 

G.            I understand and agree my participation in the Life, Short Term
and Long Term Disability Insurance Plans, if any, sponsored by Fossil will
terminate on December 29, 2007.

 

H.            I understand and agree that Fossil will not pay for any
business-related or other charges incurred by me after December 29, 2007, unless
such expenses are expressly approved in advance in writing by the Chief
Executive Officer of Fossil.

 

I.              I understand and agree this Agreement does not constitute an
admission of any kind by Fossil and/or the Released Parties, but is simply an
accommodation that offers certain extra benefits to which I would not otherwise
be entitled in return for my agreeing to and signing this document.

 

J.             I agree not to voluntarily make the terms and conditions or the
circumstances surrounding this Agreement known to anyone other than my attorney
and/or tax consultant from whom I receive counseling, my spouse, or except as
otherwise required by law.  I acknowledge that any such person must agree not to
further disclose the terms of this Agreement.

 

K.            The venue for the litigation of any dispute arising out of this
Agreement shall be a court of competent jurisdiction in Dallas County, Texas. 
If either party files a lawsuit in state court arising out of this Agreement,
the other party may remove the lawsuit to

 

 

EMPLOYEE’S  INITIALS

 

 

5

--------------------------------------------------------------------------------


 

federal court to the extent jurisdiction exists.  Texas law shall govern the
interpretation and enforcement of this Agreement.

 

L.            I understand and agree that the breach of any of the agreements
contained herein, including, without limitation, the confidentiality covenants
specified in Section IV(A) and/or the non-solicitation covenants in
Section IV(B) will give rise to irreparable injury to Fossil, which will be
inadequately compensable in damages.  Accordingly, I understand and agree that
Fossil shall be entitled to injunctive relief to prevent or cure breaches or
threatened breaches of the provisions of this Agreement and to enforce specific
performance of the terms and provisions hereof in any court of competent
jurisdiction, in addition to any other legal or equitable remedies which may be
available.  I understand and agree that the covenants contained herein are
necessary for the protection of Fossil’s legitimate business interests and are
reasonable in scope and content.

 

M.           I understand and agree that if any provision of this Agreement is
held to be illegal, invalid or unenforceable under any present or future law,
and if the rights or obligations of Fossil and I under this Agreement would not
be materially and adversely affected thereby, such provision shall be fully
severable, and this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part thereof,
the remaining provisions of this Agreement shall remain in full force and effect
and shall not be affected by the illegal, invalid or unenforceable provision or
by its severance herefrom, and in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible, and I hereby request the
court to whom disputes relating to this Agreement are submitted to reform the
otherwise unenforceable covenant in accordance with this Section IV(M).

 

N.            I understand and agree this Agreement may be modified only by a
written agreement signed by both parties.  Any such written modification may
only be signed on behalf of Fossil by the Chief Executive Officer of Fossil.

 

O.            I am entering into this Agreement freely and voluntarily.  I have
carefully read and understand all of the provisions of this Agreement.  I
understand that it sets forth the entire agreement between Fossil and I.  I
represent that no other statements, promises, or commitments of any kind,
written or oral, have been made to me by Fossil or the Released Parties, or any
of their agents, to cause me to accept it.  I acknowledge that I have been
advised to consult legal counsel concerning this Agreement prior to signing the
Agreement, and that I have had sufficient opportunity to do so.  I understand
that I may have up to twenty-one (21) days from the date this Agreement was
presented to me to consider this Agreement.  I understand that if I sign this
Agreement, I will then have seven (7) days to cancel it if I so choose by
delivering a written notice of cancellation to Fossil, 2280 N. Greenville Ave.,
Richardson, Texas 75082, Attn: General Counsel.  However, if I elect to cancel
this Agreement, I understand I will not be entitled to any of the benefits,
compensation, or other consideration referenced in this Agreement.  I realize
this Agreement is not effective or enforceable until the seven-day period
expires

 

 

EMPLOYEE’S  INITIALS

 

 

 

6

--------------------------------------------------------------------------------


 

without revocation.  I understand that this Agreement will not become effective
until the eighth day after I sign the Agreement without revocation (the
“Effective Date”).  I understand that Fossil will have no duty to pay me or
provide me with the compensation and benefits listed in Section II until the
Effective Date of this Agreement.

 

 

 

 

I agree to and acknowledge acceptance of this Agreement by my signature below:

 

 

 

 

Harold Brooks

 

Date

 

 

 

Agreed to and accepted on behalf of Fossil Partners, L.P.

By: Fossil, Inc., General Partner

 

 

 

By:

 

 

 

 

 

Printed Name:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

 

EMPLOYEE’S  INITIALS

 

 

 

7

--------------------------------------------------------------------------------


SUPPLEMENTAL GENERAL RELEASE AGREEMENT

 

                This Supplemental General Release Agreement (“Supplemental
Release”) is entered into on this 31st day of December, 2007 by and between
Fossil Partners, L.P. (“Fossil”) and Harold Brooks (“Executive,” “you” or “I”).

 

RECITALS

 

WHEREAS, Fossil and Executive entered into a Separation Agreement and General
Release dated November         , 2007 (“Separation Agreement”).

 

WHEREAS, Executive agreed to sign and deliver this Supplemental General Release
Agreement as a material inducement to have Fossil enter into the Separation
Agreement.

 

                Now, therefore, Executive and Fossil hereby agree to enter into
this Supplemental General Release Agreement setting forth their respective
supplemental obligations related to Executive’s separation as follows:

 

I.                                         Separation of Employment

 

A.            Executive resigned as an employee, executive, officer, director or
manager of Fossil and, to the extent such a relationship existed, if at all, all
entities affiliated with Fossil, effective as of 5:00 p.m. on December 29, 2007.

 

B.            The parties agree that Executive’s execution and delivery on
December 31, 2007 of this Supplemental General Release Agreement shall satisfy
Executive’s obligations under Section I(C) of the Separation Agreement.

 

II.                                     Special Compensation and Benefits

 

                In consideration for Executive’s release of claims, as well as
his other promises contained herein, Fossil agrees to provide Executive with the
following benefits:

 

Fossil agrees to pay Executive the gross amount of Ten Thousand and NO/100
Dollars ($10,000.00) (less applicable withholding amounts) as severance pay
(“Severance Pay”) by January 10, 2008.

 

                Executive understands and agrees that the compensation recited
in this Section II constitutes the full compensation and benefits from Fossil to
Executive under this Supplemental Release, and further agrees no other payments
and/or benefits are due to Executive.

 

 

 

EMPLOYEE’S INITIALS

 

1

--------------------------------------------------------------------------------


 

III.                                 General Release

 

In return for the special compensation and benefits referenced in this
Supplemental Release, I, Harold Brooks, agree to the following:

 

A.            I agree, on behalf of myself and all of my heirs or personal
representatives, to release Fossil and Fossil, Inc. and their parent companies,
subsidiaries, all affiliates of each, predecessors and successors, and all of
their present or former officers, trust managers, directors, managers,
representatives, employees, agents, attorneys, employee benefit programs, and
the trustees, administrators, fiduciaries and insurers of such programs
(collectively the “Released Parties”), from any and all claims for relief of any
kind, whether known to me or unknown, which in any way arise out of or relate to
my employment at Fossil or any of the Released Parties, the separation of my
employment at Fossil or any of the Released Parties, any agreements between
Fossil or any of the Released Parties and me, and concerning events occurring at
any time up to the date of this Supplemental Release, including, but not limited
to, any and all claims of discrimination or retaliation of any kind, and any
contractual, tort or other common law claims.  This release, settlement and
waiver includes all such claims, whether for breach of contract, quasi-contract,
implied contract, quantum meruit, unjust enrichment, compensation, deferred
compensation, equity interest, any tort claims, any and all claims under any
applicable federal laws, including, but not limited to, the Age Discrimination
in Employment Act, as amended, Title VII of the Civil Rights Act of 1964, as
amended, the Civil Rights Act of 1991, 42 U.S.C. § 1981, the Americans with
Disabilities Act, as amended, the Equal Pay Act, as amended, the Worker
Adjustment and Retraining Notification Act, the Employee Retirement Income
Security Act of 1974, as amended, the Family and Medical Leave Act, as amended,
the Fair Labor Standards Act, as amended, the Sarbanes-Oxley Act, or under any
applicable state or local laws or ordinances or any other legal restrictions on
Fossil’s or the Released Parties’ rights, including, but not limited to, the
Texas Commission on Human Rights Act and Section 451 of the Texas Labor Code.

 

B.            I further agree not to file a suit of any kind against Fossil or
any of the Released Parties relating to my employment at Fossil or any of the
Released Parties, the separation thereof, any agreements between Fossil or any
of the Released Parties and me, or to participate voluntarily in any
employment-related claim brought by any other party against Fossil or any of the
Released Parties.  Even if a court rules that I may file a lawsuit against
Fossil or any of the Released Parties arising from my employment at Fossil or
any of the Released Parties, or the separation thereof, I agree not to accept
any money damages or any other relief in connection with any such lawsuit.  I
understand that this Supplemental Release effectively releases and waives any
right I might have to sue Fossil or any of the Released Parties for any claim
arising out of my employment at Fossil or any of the Released Parties, any
agreements between Fossil or any of the Released Parties and me, or the
separation of my employment.

 

However, this release does not waive my rights to enforce this Supplemental
Release.  In addition, this release does not give up my rights, if any, to COBRA
benefits under Fossil’s standard benefit programs applicable to me.  Further,
this release does not

 

 

 

EMPLOYEE’S INITIALS

 

2

--------------------------------------------------------------------------------


waive my rights to vested equity interests, vested 401(k) or pension monies, my
final paycheck, or reimbursement of any outstanding business expense amounts (in
accordance with Fossil’s existing reimbursement policies).  In this regard, any
awards made to me under any Fossil equity plans, including, but not limited to,
the 2004 Long-Term Incentive Plan and the 2002 Restricted Stock Plan, shall be
subject to the terms and conditions of the applicable plan and award agreements
and documents.

 

IV.                                Non-Disclosure, Non-Solicitation and Other
Provisions

 

In return for the special compensation and benefits referenced in this
Supplemental Release, I, Harold Brooks, agree to the following:

 

A.            While I understand that I have had such an obligation from the
beginning of my employment with Fossil or any of the Released Parties, I agree
that I will not, at any time, use or divulge to any person, directly or
indirectly, any Confidential Information (as defined below), or use any
Confidential Information in subsequent employment of any nature.  As used
herein, “Confidential Information” shall mean the trade secrets, proprietary
information and/or confidential information relating to Fossil’s business, its
customers and its methods of doing business, regardless of the form or format of
the information, and includes, but is not limited to, any and all information
regarding Fossil’s prospective and current customers and suppliers, client
lists, client contacts, client references, all inventions and related
proprietary rights, computer hardware, computer programs and applications,
operations, budgets, pricing structures, commission structures, financial
statements, projections and other financial information of Fossil, billing and
collection practices, personnel information, inventories and product selection,
research, development, design documents, drawings, plans, specifications,
processes, formulas, current and proposed products, merchandising techniques,
marketing strategies, promotional plans, sales plans, proposed ventures or
transactions and other business plans of Fossil.  The protection of the
Confidential Information against unauthorized disclosure or use is of critical
importance to Fossil.  If I am subpoenaed, or otherwise required by law to
testify concerning Confidential Information, I agree to notify Fossil upon
receipt of a subpoena, or upon belief that such testimony shall be required.

 

B.            I agree that for a period of twenty-four (24) months following the
termination of my employment with Fossil, neither I nor any individual,
partner(s), limited partnership, corporation or other entity or business with
which I am in any way affiliated, including, without limitation, any partner,
limited partner, director, officer, shareholder, employee, or agent of any such
entity or business, will (i) request, solicit, induce or attempt to influence,
directly or indirectly, any employee of Fossil to terminate their employment
with Fossil, or (ii) employ or hire any person who as of the date of this
Supplemental Release was, or after such date is or was, an employee of Fossil. 
For purposes of this paragraph, “Fossil” shall include Fossil and Fossil, Inc.
and their parent companies, subsidiaries, and affiliates existing now or during
the said twenty-four month period.

 

C.            I understand and agree that Fossil shall have the right to
terminate this Supplemental Release, the benefits provided in Section II above
and/or sue me for breach of this Supplemental Release, if I violate the
provisions of Section IV(A) or (B), or

 

 

 

EMPLOYEE’S INITIALS

 

3

--------------------------------------------------------------------------------


otherwise fail to comply with this Supplemental Release.  I further acknowledge
that but for my agreements to comply with my obligations described in this
Section IV, as well as this Supplemental Release, Fossil would not provide me
with the compensation and consideration set forth in Section II.

 

D.            I agree and warrant that I have returned to Fossil, and/or did not
remove or take with me, Fossil’s Confidential Information, trade secrets,
proprietary information, work product, records, files, data, memoranda, reports,
price lists, documents and/or other information relating to the Confidential
Information, in whatever form (e.g. on computer disk, electronic storage device,
etc.), or any copies thereof.  I agree to cooperate and work with Fossil to
ensure my compliance with this Section IV(D).

 

E.             I agree not to make any statements that disparage the reputation
of Fossil or any of the Released Parties, their businesses or their products
and/or services.  I further agree not to take any action to interfere with or
damage Fossil’s relationship with its suppliers, vendors, customers and/or
clients.  I agree that any breach or violation of this non-disparagement and
non-interference provision shall entitle Fossil to terminate this Supplemental
Release, the benefits provided in Section II above and/or sue me on this
Supplemental Release for the immediate recovery of any damages caused by such
breach.

 

F.             I understand and agree that the medical and dental benefits
provided to me and/or my family by Fossil, if any, ended on December 29, 2007. 
I understand and agree I will have the option to elect to continue my medical
insurance coverage subsequent to December 29, 2007, at my expense, as provided
by applicable law (COBRA).

 

G.            I understand and agree my participation in the Life, Short Term
and Long Term Disability Insurance Plans, if any, sponsored by Fossil terminated
on December 29, 2007.

 

H.            I understand and agree that Fossil will not pay for any
business-related or other charges incurred by me after December 29, 2007, unless
such expenses are expressly approved in advance in writing by the Chief
Executive Officer of Fossil.

 

I.              I understand and agree this Supplemental Release does not
constitute an admission of any kind by Fossil and/or the Released Parties, but
is simply an accommodation that offers certain extra benefits to which I would
not otherwise be entitled in return for my agreeing to and signing this
document.

 

J.             I agree not to voluntarily make the terms and conditions or the
circumstances surrounding this Supplemental Release known to anyone other than
my attorney and/or tax consultant from whom I receive counseling, my spouse, or
except as otherwise required by law.  I acknowledge that any such person must
agree not to further disclose the terms of this Supplemental Release.

 

K.            The venue for the litigation of any dispute arising out of this
Supplemental Release shall be a court of competent jurisdiction in Dallas
County, Texas.  If either party files a lawsuit in state court arising out of
this Supplemental Release, the other party may

 

 

 

EMPLOYEE’S INITIALS

 

4

--------------------------------------------------------------------------------


remove the lawsuit to federal court to the extent jurisdiction exists.  Texas
law shall govern the interpretation and enforcement of this Supplemental
Release.

 

L.            I understand and agree that the breach of any of the agreements
contained herein, including, without limitation, the confidentiality covenants
specified in Section IV(A) and/or the non-solicitation covenants in
Section IV(B) will give rise to irreparable injury to Fossil, which will be
inadequately compensable in damages.  Accordingly, I understand and agree that
Fossil shall be entitled to injunctive relief to prevent or cure breaches or
threatened breaches of the provisions of this Supplemental Release and to
enforce specific performance of the terms and provisions hereof in any court of
competent jurisdiction, in addition to any other legal or equitable remedies
which may be available.  I understand and agree that the covenants contained
herein are necessary for the protection of Fossil’s legitimate business
interests and are reasonable in scope and content.

 

M.           I understand and agree that if any provision of this Supplemental
Release is held to be illegal, invalid or unenforceable under any present or
future law, and if the rights or obligations of Fossil and I under this
Supplemental Release would not be materially and adversely affected thereby,
such provision shall be fully severable, and this Supplemental Release shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part thereof, the remaining provisions of this
Supplemental Release shall remain in full force and effect and shall not be
affected by the illegal, invalid or unenforceable provision or by its severance
herefrom, and in lieu of such illegal, invalid or unenforceable provision, there
shall be added automatically as a part of this Supplemental Release a legal,
valid and enforceable provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible, and I hereby request the court to
whom disputes relating to this Supplemental Release are submitted to reform the
otherwise unenforceable covenant in accordance with this Section IV(M).

 

N.            I understand and agree this Supplemental Release may be modified
only by a written agreement signed by both parties.  Any such written
modification may only be signed on behalf of Fossil by the Chief Executive
Officer of Fossil.

 

O.            I am entering into this Supplemental Release freely and
voluntarily.  I have carefully read and understand all of the provisions of this
Supplemental Release.  I understand that it sets forth the entire agreement
between Fossil and I.  I represent that no other statements, promises, or
commitments of any kind, written or oral, have been made to me by Fossil or the
Released Parties, or any of their agents, to cause me to accept it.  I
acknowledge that I have been advised to consult legal counsel concerning this
Supplemental Release prior to signing the Supplemental Release, and that I have
had sufficient opportunity to do so.  I understand that I may have up to
twenty-one (21) days from the date this Supplemental Release was presented to me
to consider this Supplemental Release.  I understand that if I sign this
Supplemental Release, I will then have seven (7) days to cancel it if I so
choose by delivering a written notice of cancellation to Fossil, 2280 N.
Greenville Ave., Richardson, Texas 75082, Attn: General Counsel.  However, if I
elect to cancel this Supplemental Release, I understand I will not be entitled
to any of the benefits, compensation, or other

 

 

 

EMPLOYEE’S INITIALS

 

5

--------------------------------------------------------------------------------


consideration referenced in this Supplemental Release.  I realize this
Supplemental Release is not effective or enforceable until the seven-day period
expires without revocation.  I understand that this Supplemental Release will
not become effective until the eighth day after I sign the Supplemental Release
without revocation (the “Effective Date”).  I understand that Fossil will have
no duty to pay me or provide me with the compensation and benefits listed in
Section II until the Effective Date of this Supplemental Release.

 

I agree and acknowledge acceptance of this Supplemental Release by my signature
below:

 

 

 

 

 

 

Harold Brooks

 

Date

 

 

 

 

 

Agreed to and accepted on behalf of Fossil Partners, L.P.

By: Fossil, Inc., General Partner

 

 

 

 

By:

 

 

 

 

 

 

Printed Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

EMPLOYEE’S INITIALS

 

6

--------------------------------------------------------------------------------